IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42032

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 852
                                                  )
       Plaintiff-Respondent,                      )     Filed: December 11, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
SHANE JOSEPH PAGE,                                )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum
       period of confinement of two years, for intimidating, impeding, influencing or
       preventing the attendance of a witness, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Shane Joseph Page pled guilty to intimidating, impeding, influencing or preventing the
attendance of a witness. Idaho Code § 18-2604(3). The district court concluded that Page’s
conduct did not justify immediate probation and sentenced Page to a unified term of four years
with two years determinate and retained jurisdiction. Page appeals asserting that the district
court abused its discretion by retaining jurisdiction rather than imposing probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Page’s judgment of conviction and sentence are affirmed.




                                                   2